Case 2:19-cv-01281-MWF-SHK Document 53 Filed 08/13/21 Page 1 of 2 Page ID #:512



  1                                                                            JS-6
  2
  3
  4
  5
  6
  7                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10
      CLARICE ROBINSON, individually,               Case No. CV 19-1281 MWF (SHKx)
 11   and on behalf of other members of the
      general public similarly situated and as an   [Assigned to Hon. Michael W.
 12   aggrieved employee pursuant to the            Fitzgerald]
      Private Attorney General Act ("PAGA"),
 13
 14                 Plaintiff,                      ORDER APPROVING
                                                    STIPULATION AND REQUEST
 15          vs.                                    FOR DISMISSAL WITH
                                                    PREJUDICE AS TO PLAINTIFF
 16   FEDERAL EXPRESS CORPORATION,                  CLARICE ROBINSON AND
      a Delaware corporation; FEDEX                 WITHOUT PREJUDICE AS TO
 17   CORPORATION, a Delaware                       THE CLASS CLAIMS PURSUANT
      corporation; and DOES 1 through 10,           TO FEDERAL RULE OF CIVIL
 18   inclusive,                                    PROCEDURE 41(A)(1)(a)(II)
 19
             Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                     ORDER RE DISMISSAL OF ACTION
Case 2:19-cv-01281-MWF-SHK Document 53 Filed 08/13/21 Page 2 of 2 Page ID #:513



  1                                        ORDER
  2         The Court having reviewed the Parties’ Joint Stipulation of Dismissal with
  3   Prejudice as to Plaintiff Clarice Robinson and without Prejudice as to the Class
  4   Claims Pursuant to Federal Rule of Civil Procedure 41(A)(1)(a)(II), the
  5   supporting Declaration of Brandon Brouillette, and finding that GOOD CAUSE
  6   has been shown, hereby approves of the Parties’ Joint Stipulation and Request to
  7   dismiss the above-captioned action in its entirety without hearing in light of the
  8   individual settlement reached by the Parties.
  9         The dismissal will be without prejudice as to the claims of absent putative
 10   class members and with prejudice as to Plaintiff’s individual claims, class
 11   representative claims, and right to collect from or bring a subsequent action
 12   under PAGA. The dismissal shall have no effect on the rights of any alleged
 13   unnamed aggrieved employees or the LWDA, including the right of unnamed
 14   aggrieved employees or the LWDA to bring a subsequent action under PAGA
 15   and collect penalties therefrom.
 16         IT IS SO ORDERED.
 17

 18   Dated: August 13, 2021                 __________________________________
 19
                                                  MICHAEL W. FITZGERALD
                                                  United States District Judge
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              Page 2
                                  ORDER RE DISMISSAL OF ACTION
